Citation Nr: 1443503	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-44 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES


1.  Entitlement to service connection for a lumbar spine disability. 

2.  Entitlement to service connection for chronic thoracic strain, also claimed as a dorsal spine condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO declined to reopen the claim for service connection for chronic lumbosacral strain and denied the claim for service connection for chronic thoracic strain.   

In June 2011, the Veteran testified at a Travel Board hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

In September 2013, the Board reopened the claim for service connection for chronic lumbosacral strain.  The appeal was remanded for additional development.


FINDINGS OF FACT

1.  The most probative evidence indicates that a chronic lumbar spine disability was not shown in service or for many years thereafter, and that the current lumbar disability is not related to service.   

2.  The most probative evidence indicates that a chronic thoracic spine disability was not shown in service or for many years thereafter, and that the current thoracic spine disability is not related to service.    



CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The requirements for establishing service connection for a thoracic spine disability, also claimed as a dorsal spine condition, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The notice requirements were accomplished in a letter sent in April 2008.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice was timely because the claims were readjudicated in the April 2014 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran appeared at a hearing before the Board and presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited with respect to the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Concerning the duty to assist, the Veteran's service personnel records, service treatment records, and private and VA treatment records have been obtained.  The Board also notes that actions requested in the prior remand have been undertaken.  Pursuant to the 2013 remand, the agency of original jurisdiction (AOJ) attempted    to obtain records from the Social Security Administration (SSA); however, that agency reported that no records were available because they were destroyed.  Thus, further attempts to obtain records from the SSA would be futile and are, therefore, unnecessary.  

In addition, the Veteran was afforded a VA examination.  In June 2014 the Veteran's representative asserted that the January 2014 VA examination report was inadequate because the examiner failed to accurately report the Veteran's medical history.  The Board disagrees and finds the 2013 VA examination to be adequate for the purposes of the present claims, as it involved a review of the Veteran's pertinent medical history as well as a physical examination and provides a discussion of the relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner reviewed the claims file and noted in the history section the Veteran's assertions of post-service symptoms.  A new examination is not required as the examination report is deemed adequate to evaluate the Veteran's service connection claims.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service connection for disabilities of the lumbosacral and thoracic spine because the claimed disorders began with an injury or disorder during service. 

As an initial matter, the record reflects that the Veteran has been diagnosed with lumbar and thoracic spine disabilities.  Most recently, a VA examiner in January 2014 diagnosed degenerative arthritis of the lumbar spine with spondylosis and degenerative disc disease of the thoracic spine.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claims for service connection.

Having determined that the Veteran has currently been diagnosed with lumbar and thoracic spine disabilities, the remaining question before the Board is whether such disabilities are related to service.  Upon review of the record, the Board finds that  the most probative evidence is against the claims.  

The service treatment records reflect recurrent complaints of and treatment for pain in the lower back after he strained his back in 1972.  He was diagnosed with low back strain.  X-rays were within normal limits.  He was put on profile to avoid lifting over 50 pounds.  On separation from service in March 1973, the Veteran reported a history of recurrent back pain and the examiner noted frequent complaints of low back pain determined to be chronic strain.

A VA examination report dated in October 1979 recorded complaints of recurrent back pain since service.  X-rays of the lumbar spine were within normal limits.  Specifically, it was noted that the lumbar spine showed normal intervertebral disc spaces and alignment with no evidence of spondylolisthesis.  The examiner diagnosed status post 1972 low back strain by history.

Private treatment notes in May 1980 and March 1983 showed a history of pain since he twisted his back in service.  He reported recurrent exacerbation post-service discharge starting in 1974.  An assessment of probable lumbosacral strain was noted.  A VA clinical treatment note in February 1983 recorded a history of back pain since 1972.  X-rays of the lumbar spine revealed spondylosis and a possible herniated nucleus pulposus.

A VA examination dated in August 1998 recorded a history of onset of low back pain since 1972 when he injured his back in service, along with a diagnosis of chronic lumbosacral strain with recurrent acute exacerbations, as well as chronic thoracic strain with acute exacerbations.  He also related pain in the thoracic spine.  X-rays of the lumbar and thoracic spine were normal.  

Subsequent VA treatment records show ongoing treatment for a lumbar spine disability, along with a history of onset of low back pain following an in-service back injury in 1972, with subsequent motor vehicle accidents in the mid 80's and 2001.  A VA treatment report in April 2002 noted that an MRI of the lumbar spine revealed mild degenerative changes of the right posterolateral disc at L5-S1 level causing foraminal narrowing at that level.  The Veteran was injured in a motor vehicle accident in 2004.  In August 2004 a clinician diagnosed degenerative joint disease of the lumbar spine.  A May 2004 MRI of the lumbar spine showed mild degenerative changes and right posterolateral disc at L5-51 level causing foraminal narrowing at that level in late 2001.  An April 2011 clinical treatment note showed complaints of neck and back pain since an injury in 2004.  May 2011 radiographic studies of the lumbar spine revealed minimal degenerative spondylosis and arthritic change.  X-rays of the cervical spine were normal.  

Upon review of the record, the Board notes that the Veteran was not shown to     have arthritis of the lumbar or thoracic spine in service or within one year following discharge from service, as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Thus, competent evidence of a nexus between the current disabilities and service is necessary to substantiate the claims for service connection.

On the question of medical causation, there is no probative medical opinion of record that supports the claims.

The Veteran underwent a VA examination in January 2014.  The examiner noted a history of a lower back injury while the Veteran was on active duty in 1972.  The Veteran stated that he was swinging a pick into the ground when another person tried to push him onto the pick and as he tried to prevent from falling onto the handle of the pick, he twisted his back.  Reportedly he felt pain immediately and was seen at military treatment facility, where he was given a profile and NSAIDs.  X-showed no abnormalities and he was treated conservatively.

Initially, concerning the Veteran's claim for service connection for a lumbar spine disability, the examiner opined that it was less likely than not incurred in or caused by the claimed in-service events.  The examiner explained that while there was documentation in the service treatment records of complaints of low back pain, along with treatment on multiple occasions in 1972 and 1973, there was no evidence of a mechanism of injury or abnormality found   on the various physical examinations and x-rays taken during service.  While the examiner failed to acknowledge that spondylosis of the lumbar spine was noted in 1983, the examiner correctly pointed out that spondylosis was not noted on x-rays taken     in service or in 1979 in connection with a VA examination at that time, or for many years thereafter.  The examiner specifically noted that the 1979 x-rays of  the lumbar spine showed normal intervertebral disc spaces and alignment with no evidence of spondylolisthesis.  The fact remains that x-rays of the lumbar spine revealed no abnormalities until more than one year post-service discharge and following reports of injuries to the back after service.  

With regard to the Veteran's claim for a thoracic spine disability, the examiner opined that it was less likely than not that the disorder was incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that   the Veteran's contentions were not supported by his medical records and his radiographic studies.  There was no evidence of mid back symptoms on active duty.  There was no evidence of a thoracic spine disorder after separation from active duty or evidence of treatment until approximately 19 years later in 1992 during his VA examination.  Radiographic studies of the thoracic spine in 1992 and 1998 were normal.  The examiner concluded, based on a thorough review of the Veteran's claims file, and radiographic findings dating back to 1972, that there was no evidence to support the Veteran's claim that the thoracic spine condition was related to his active duty service.  

Moreover, the examiner determined that the thoracic spine condition was not attributable to the lumbar spine disability.  The examiner further found that the thoracic and lumbar spine disorders were separate and independent of each other although the two conditions were of the same etiology, that is, the disorders were attributable to the natural process of aging.  

Significantly, there is no competent evidence of record relating the claimed disabilities to military service.  In fact, aside from the Veteran's contentions, the record fails to show that his lumbar and thoracic spine disabilities are due to military service. 

The Board recognizes the Veteran's contentions as to the diagnosis of lumbar      and thoracic spine disabilities and their relationship to service.  The Veteran is competent to report about what he experienced; however, as to the specific issue in this case, the diagnosis of degenerative changes of the lumbar and thoracic spine, and their etiology are not subject to lay observation or assertion, and fall outside the realm of common knowledge of a lay person.  The diagnoses were based on clinical findings, to include radiographic studies, and are medical in nature.  Due to the medical complexity of the issues involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little, if any, probative value when offered to establish a causal connection between the lumbar and thoracic spine disabilities and service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current lumbar and thoracic spine disabilities are also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current lumbar and thoracic spine disabilities is not a competent medical opinion.

Finally, to the extent that the Veteran reports that he developed a thoracic spine disability as secondary to the lumbar spine disorder, the probative medical evidence does not support the claim.  Service connection for a lumbar spine disability has  not been established; thus, there is no legal basis upon which to award service connection for the claimed disability on a secondary basis.  38 C.F.R. § 3.310.

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that the Veteran's lumbar and thoracic spine disabilities arose in service or are etiologically related to service.  Moreover, arthritis in the lumbar and thoracic spine was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2013).  Finally, secondary service connection for the Veteran's thoracic spine disorder is denied as service connection for a lumbar disorder is not in effect.

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection.  As such, that doctrine is not applicable    in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a lumbar spine disability is denied. 

Service connection for chronic thoracic strain, also claimed as a dorsal spine condition, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


